           Case 2:20-cv-00324-DB Document 15 Filed 07/02/20 Page 1 of 2

 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel
 3   DANIEL P. TALBERT
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (415) 977-8995
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8

 9

10                                    UNITED STATES DISTRICT COURT

11                               EASTERN DISTRICT OF CALIFORNIA

12                                       SACRAMENTO DIVISION

13

14    ARTURO SANCHEZ NUNEZ,                              No. 2:20-cv-00324-DB

15                       Plaintiff,
                                                        STIPULATION AND ORDER TO REMAND
16    v.                                                FOR FURTHER PROCEEDINGS PURSUANT
                                                        TO SENTENCE FOUR OF 42 U.S.C. § 405(g),
17    ANDREW SAUL,
      Commissioner of Social Security,                  AND FOR ENTRY OF JUDGMENT IN
18                                                      FAVOR OF PLAINTIFF
                         Defendant.
19

20           The parties stipulate by counsel that this action be remanded to the Commissioner of

21   Social Security for further administrative action pursuant to section 205(g) of the Social Security

22   Act, as amended, 42 U.S.C. § 405(g), sentence four.

23           On remand, the Commissioner will conduct any necessary further proceedings, including

24   but not limited to re-evaluating the medical opinion evidence, and issue a new decision. The

25   parties further request that the Clerk of the Court be directed to enter a final judgment in favor of

26   Plaintiff, and against Defendant, reversing the final decision of the Commissioner.

27   //

28   //
        Case 2:20-cv-00324-DB Document 15 Filed 07/02/20 Page 2 of 2

 1          Respectfully submitted July 1, 2020.
 2
     DATED: June 30, 2020                          /s/ Meghan O. Lambertl
 3                                                 MEGHAN O. LAMBERT
                                                   (as authorized by email)
 4                                                 Attorney for Plaintiff
 5                                                 McGREGOR W. SCOTT
 6                                                 United States Attorney

 7   DATED: July 1, 2020                     By    s/ Daniel P. Talbert
                                                   DANIEL P. TALBERT
 8                                                 Special Assistant United States Attorney
 9
                                                   Attorneys for Defendant
10

11                                                 ORDER

12          Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that the Clerk of the
13   Court shall enter a final judgment in favor of Plaintiff, and against Defendant, reversing the final
14   decision of the Commissioner and close this action.
15   DATED: JULY 1, 2020                   /S/ DEBORAH BARNES
                                           UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
